Citation Nr: 0026269	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a March 1999 rating determination by the Buffalo, New 
York, Regional Office (RO).


FINDINGS OF FACT

1.  Claims to reopen service connection for bilateral hearing 
loss and tinnitus were denied by the Board in June 1998 on 
the basis that new and material evidence had not been 
submitted.

2.  Evidence received since the June 1998 Board decision is 
not cumulative and is so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.

4.  There is plausible evidence of a nexus between the 
veteran's military service and current hearing loss and 
tinnitus.


CONCLUSIONS OF LAW

1.  The June 1998 Board decision is final. 38 U.S.C.A. §§ 
7102(a), 7103(a), 7104(a) (West 1991); 38 C.F.R. § 20.1100(a) 
(1999).

2.  As new and material evidence has been submitted, the 
claims for service connection for hearing loss and tinnitus 
are reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran's bilateral sensorineural hearing loss and 
tinnitus were incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1154 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1998 the Board denied the veteran's application to 
reopen claims of entitlement to service connection for 
hearing loss and tinnitus.  The evidence available at time of 
the June 1998 Board decision shows that when the veteran 
underwent his separation examination in September 1945, he 
reported a history of a perforated ear drum on the right due 
to a mine explosion in Germany in February 1945.  However, no 
abnormalities of the ears were noted on clinical evaluation 
and the examiner indicated that the veteran's hearing acuity 
was 15/15 bilaterally.  Lay statements from two fellow 
servicemen, both dated in August 1981, indicate that the 
veteran had been injured in Germany during service and 
service department records reflect that he had been a gun 
crewman during service and had received the Purple Heart 
Medal.  The record also contains statements from the veteran 
to the effect that he suffered from defective hearing and 
tinnitus due to service.  

Of record is a letter from private physician, D. L. Poushter, 
M.D., dated in July 1982 and a November 1981 audiometric 
examination report.  The letter from Dr. Poushter indicate 
that the veteran was evaluated in July 1982 with a history of 
hearing difficulties since the time of a mine explosion in 
service.  The letter shows that the veteran has had 
increasing difficulty with his hearing over the last few 
years, that his ear drums were very scarred and retracted, 
especially on the right, and that simple audiometric studies 
revealed that he had a bilateral sensorineural hearing loss.  
Dr. Poushter concluded that at that time it was impossible to 
relate the hearing loss to the accident described in the 
1940s.

Also of record are additional lay statements from four fellow 
servicemen which collectively indicate that the veteran was a 
member of an artillery crew during service, that his ears 
were injured in Germany in February 1945 and that his ear 
drum(s) burst and bled at the time of the injury.  Records 
from private physician M. Parker, M.D. shows that the veteran 
reported decreased hearing as a result of a mine explosion 
during World War II.  The letter also shows that physical 
examination in 1996 revealed that the veteran's tympanic 
membranes were scarred and thickened, bilaterally and that 
audiometric testing revealed a severe sensorineural hearing 
loss.  

The June 1998 Board decision is final.  See 38 U.S.C.A. § 
7103(a) (West 1991).  A final decision cannot be reopened and 
reconsidered by the VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108 (West 1991); 
Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  

When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991).  The Court has held that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet.App. 273 
(1996).

For evidence to be deemed "new," it must not be cumulative 
or redundant of evidence already on file; to be "material," 
it must be relevant to, and probative of, the issue at hand.  
38 C.F.R. § 3.156; Hodge v.West, 155 F.3d 1356 (Fed. Cir. 
1998) (eliminating the Court-imposed requirement that the 
evidence in question, when considered along with all of the 
evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c).  Moreover, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

The evidence associated with the claims file since the June 
1998 Board decision includes a report of an August 1998 VA 
audiometric examination which contains diagnoses of 
sensorineural hearing loss and tinnitus as well as a medical 
opinion suggesting that the veteran's current hearing loss is 
related to his battlefield injury during service.  In a 
November 1998 opinion private physician T.J. LaClair, M.D. 
indicated that the veteran had been under his care for 
several years and had suffered an injury to both ears during 
World War II in his position as head gunner on an M6 tank.  
At that time the veteran was on duty in the Rhine River 
region of Germany when a tank rolled over a mine which 
exploded.  Thereafter the veteran had hearing loss and blood 
draining from both ear canals.  Dr. LaClair stated that he 
suspected that the veteran perforated both tympanic membranes 
but continued on his tank duty and was not removed from 
action.  Dr. LaClair concluded that it was reasonable that 
the veteran current hearing loss was related to his 
battlefield injury during WWII.

The evidence submitted or associated with the record since 
the June 1998 Board decision, in particular Dr. LaClair's 
August 1998 statement, is new, in the sense that it was not 
of record when the Board denied the claim.  Also, in view of 
the less stringent standard for materiality set forth in 
Hodge, it is also material because it addresses one of the 
fundamental requirements for service connection - namely, 
evidence of nexus (see Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992)), which was one of the reasons the Board denied 
the claim.  While the statement may or may not prove 
determinative in adjudicating the underlying claim, it is 
pertinent to and probative of the fact that the veteran's 
post-service hearing loss has been linked to military service 
by medical opinion.  The potential significance of Dr. 
LaClair's letter is even greater when considered together 
with the evidence of record and the veteran's contentions.  
Thus, since this letter provides competent medical evidence 
of current disabilities and of a possible correlation to his 
service in the military, which was not established when the 
Board denied his claim in June 1998, it new and material to 
his case.

In view of the foregoing, the evidence cited above permits 
the claim to be reopened.  However, in Elkins v. West, 12 
Vet. App. 209 (1999), the Court held that once a claim for 
service connection has been reopened upon the presentation of 
new and material evidence, the VA must determine whether, 
based upon all of the evidence of record, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Only 
after a determination that the claim is well grounded may the 
VA proceed to evaluate the merits of the claim, provided that 
the VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991) has been fulfilled.  See Winters v. West, 12 Vet. 
App 203 (1999); see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).

The preliminary determination that must be made upon 
reopening a claim is whether it is "well grounded," meaning 
at least "plausible . . . or capable of substantiation."  
See Elkins v. West; 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), citing 38 
U.S.C.A. § 5107(a).  In this case, the evidence alluded to 
above as cause for reopening the claim also is sufficient to 
well ground it.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Organic diseases of the nervous system-
including sensorineural hearing loss-will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Concerning the merits of the claim, the veteran's service 
medical records establish injury inservice.  The history 
given by the veteran is that he experienced a decrease in 
hearing after a mine explosion during service.  However, no 
abnormalities of the ears were noted on clinical evaluation 
and the examiner indicated that the veteran's hearing acuity 
was 15/15 bilaterally.  There also was no medical evidence 
suggesting that a sensorineural hearing loss was diagnosed 
within the one-year presumptive period after service.  
However, the absence of clinical evidence of hearing loss or 
tinnitus during service, or during the years immediately 
subsequent to service, is not fatal to the claim if there is 
medical evidence indicating the veteran currently has a 
hearing loss disability (for VA purposes) and tinnitus, and 
there is a medically sound basis for attributing these 
conditions to his service in the military.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).

The veteran alleged in statements submitted during the course 
of his appeal that he sustained acoustic trauma to his ears 
coincident with his combat service during World War II.  He 
claimed that a mine exploded close by him causing the onset 
of his hearing loss and tinnitus, and that he has continued 
to suffer from these conditions during the years since his 
discharge from the military.  His service personnel records 
confirm that he received the Purple Heart and that his MOS 
was "gun crewman."  Therefore, since his allegations of 
acoustic trauma in service, and resulting hearing loss and 
tinnitus, are "consistent with the circumstances, 
conditions, or hardships of such service," it must be 
presumed that he sustained these injuries in the manner 
alleged, even though there is no official record of such 
incurrence.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1999); see also Collette v. Brown, 82 F.3d 389, 
392-3 (Fed. Cir. 1996).

Furthermore, since, as mentioned earlier, the August 1998 VA 
audiometric examination report contains diagnoses of both a 
sensorineural hearing loss and tinnitus, and Dr. LaClair 
provided a competent medical opinion linking these conditions 
to the veteran's military service-specifically, to the 
"battlefield injuries during World War II" there is a 
plausible basis for granting service connection for these 
conditions, particularly since there is no countervailing 
medical evidence to the contrary.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).



ORDER

The petition to reopen the claim for service connection for 
bilateral sensorineural hearing loss and tinnitus is granted, 
as is the claim for these benefits.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 


- 8 -


